UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-08268 Firsthand Funds (Exact name of registrant as specified in charter) 150 Almaden Blvd., Suite 1250 San Jose, CA 95113 (Address of principal executive offices) (Zip code) SiVest Group, Incorporated 150 Almaden Blvd., Suite 1250 San Jose, CA95113 (Name and address of agent for service) registrant's telephone number, including area code:(408) 624-9527 Date of fiscal year end:December 31 Date of reporting period:June 30, 2011 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1). The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, treet, NE, Washington, DC 20549. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Reports to Stockholders. The Report to Shareholders is attached herewith. CONTENTS Performance Summary 2 President’s Letter 4 Shareholder Fee Example 6 Portfolio of Investments 8 Statements of Assets and Liabilities 13 Statements of Operations 14 Statements of Changes in Net Assets 15 Financial Highlights 17 Notes to Financial Statements 20 PERFORMANCE SUMMARY Period Returns (Average Annual Total Returns as of 6/30/11) FUND YTD* 1-YEAR 3-YEAR 5-YEAR 10-YEAR EXPENSE RATIO** Firsthand Technology Leaders Fund -2.94% 11.60% 0.77% 1.49% -1.67% 1.85% Firsthand Technology Opportunities Fund 4.30% 30.64% 18.21% 12.32% 5.37% 1.85% Firsthand Alternative Energy Fund 1.24% 20.26% -7.99% • • 1.98% NASDAQ Composite Index 5.01% 32.86% 7.63% 5.97% 3.28% • S&P 500 Index 6.01% 30.68% 3.34% 2.94% 2.72% • WilderHill Clean Energy Index -13.19% 9.59% -22.99% • • • * Not Annualized. ** Per the most recent Prospectus. Returns Since Inception (Average Annual Total Returns as of 6/30/11) FUND AVERAGE ANNUAL TOTAL RETURNS NASDAQ COMPOSITE INDEX S&P 500 INDEX WILDERHILL CLEAN ENERGY INDEX Firsthand Technology Leaders Fund (12/10/97) 5.40% 4.68% 4.07% • Firsthand Technology Opportunities Fund (9/30/99) -3.79% 0.74% 2.08% • Firsthand Alternative Energy Fund (10/29/07) -8.01% 0.56% -1.96% -24.77% Returns assume reinvestment of all dividends and distributions but do not reflect the impact of taxes. The performance data quoted represent past performance. Past performance cannot guarantee future results, and current performance may be lower or higher than the performance quoted. Both the return from and the principal value of an investment in the Funds will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. To obtain performance as of the most recent month-end, please contact Firsthand Funds by calling 1.888.884.2675 or go to www.firsthandfunds.com. The Nasdaq Composite Index (NASDAQ) is a capitalization-weighted index of all common stocks listed with Nasdaq. The Standard & Poor’s 500 Index (S&P 500) is a market-weighted index of 500 stocks of well-established companies. Each index represents an unmanaged, broad-based basket of stocks. These indices are typically used as benchmarks for overall market performance. The Wilder Hill Clean Energy Index is a market-weighted index of 58 companies in the cleaner fuel, energy conversion, energy storage, greener utilities, power delivery and conservation, and renewable energy harvesting sectors. You cannot invest directly in an index. 2 2011 Semi-Annual Report Each Fund may invest in small-capitalization companies and Initial Public Offerings (“IPOs”). These investments will be more volatile than investments in large-capitalization companies and loss of principal could be greater. The Funds may invest in foreign securities, which will be subject to greater risks than investing in domestic securities. Because the Funds are not diversified, they can take larger positions in fewer companies, increasing their risk profile. The Funds invest in several industries within the technology sector and the relative weightings of these industries in a Fund’s portfolio may change at any time. Holdings by Industry - % of Net Assets (as of 6/30/11) INDUSTRY FIRSTHAND TECHNOLOGY LEADERS FUND FIRSTHAND TECHNOLOGY OPPORTUNITIES FUND FIRSTHAND ALTERNATIVE ENERGY FUND Advanced Materials 2.4% • 6.0% Basic Materials • • 1.0% Battery • 0.5% 2.3% Building Automation • • 1.3% Business Services • 0.5% • Communications • 3.5% • Communications Equipment 5.7% 5.4% • Computer 7.3% 2.7% • Consumer Electronics • 2.2% • Data Processing/Management • 0.7% • Electronics Manufacturing Services • 2.4% • Energy Efficiency • • 7.4% Environmental Services • • 2.2% Industrials • • 1.7% Intellectual Property • • 0.5% Internet 2.5% 23.5% • Networking 2.1% 3.8% • Other 0.8% 1.0% • Other Electronics 2.3% • 4.4% Power Conversion/Supply Equipment • • 1.8% Renewable Energy 1.9% • 48.9% Semiconductor Equipment 2.5% 5.9% • Semiconductors 9.3% 19.6% 3.2% Software 8.8% 8.9% • Net Other Assets and Liabilities 54.4% 19.4% 19.3% Portfolio holdings are subject to change. www.firsthandfunds.com 3 PRESIDENT’S LETTER DEAR FELLOW SHAREHOLDERS, Global equity markets traced a rocky path in the first half of 2011.In general, the steady improvement in corporate profits, amidst a gradual economic recovery, played tug-of-war with a growing list of geopolitical anxieties.From the Japanese earthquake and tsunami to the Middle East political unrest to re-emergent fears of default on various European debt issues, investors had plenty to worry about.Despite the heightened anxieties, markets generally ended the second quarter modestly higher than where they began the year. At Firsthand, we have been unusually concerned about these big picture risks, and so we have maintained a relatively defensive posture.As a result, our funds have underperformed the broad market during the first half of the year—though the recent early August melt-down suggests we may have been right to be cautious.Looking forward, our task is to stay prudently invested in those technology trends that show strong growth, while keeping an eye on the widening array of risks that seem to overhang the equity markets. Once again, we remind ourselves that in the technology sector, turbulence is the norm.Growth depends on innovation, and innovation can leave yesterday’s winners behind.Currently, we see four areas of robust growth:social networking, cloud computing, tablets, and smartphones.(OK, you may call that three and a half.)Caught squarely on the wrong side of those trends is the established PC ecosystem.Blue chip tech companies such as Microsoft, Intel, HP, and Dell are running full tilt to adapt, but they still have lots of revenue at risk if the market for “old style” PCs starts shrinking.A compelling sign of the times:the phrase “post-PC era” is rapidly becoming a cliché.You will find very little PC exposure in our portfolios today. One interesting byproduct of the social networking trend is the spotlight it has thrown on the initial public offering (IPO) market.As Facebook, LinkedIn, and Twitter have each danced around the issue in their own way, investors have been reminded that going public is no longer the automatic rite of passage it once was for a young growing company.We’ve noticed the same thing, and reorganized our Technology Value Fund to adapt.In April, Shareholders approved its reorganization into a closed-end fund (Nasdaq symbol: SVVC).The new structure allows the fund to invest in exciting private technology companies that are largely off-limits to open-end funds. 4 2011 Semi-Annual Report Alternative energy stocks have been a big disappointment this year.Solar stocks, in particular, continue to struggle.The irony here is that the solar industry is doing exactly what it needs to do:aggressively driving down costs. And the market is responding exactly as it is supposed to:it’s growing quickly.The problem is that intense price competition is squeezing even the strongest players, so that none of them looks like a healthy business today.Still, we take heart in knowing that grid parity (the point at which alternative energy sources can compete economically with incumbent technologies such as fossil fuels) is closer than ever, and that the winners will have decades of healthy growth ahead of them.The geopolitical winds are blowing favorably here as well.The Japanese nuclear disaster caused several nations to accelerate their transitions away from nuclear power and toward renewables.We believe we are clearly on the right side of the long-term trend. We are also excited about the continued growth of the LED lighting market.In the past 12 months, consumer electronics giants such as Philips and GE have introduced LED-based replacement lights for household and commercial applications at reasonable prices.As with most emerging technologies, LEDs are expected to follow an aggressive cost-reduction path, fueling tremendous growth in demand. The investment environment has certainly been challenging in 2011, owing primarily to macroeconomic factors well beyond the confines of Silicon Valley.But the engine of innovation shows no signs of slowing down.We are hopeful that the global economic housecleaning currently underway will result in a more stable, rational investing environment.(Perhaps a less unstable, less irrational investing environment is a more realistic wish.)We’ll continue to strike a balance between prudence and opportunism, protecting capital amidst the macroeconomic uncertainties while focusing on the next waves of innovation. Thank you for your investment in Firsthand Funds. Sincerely, Kevin Landis President www.firsthandfunds.com 5 SHAREHOLDER FEE EXAMPLE (unaudited) Example—In general, mutual fund shareholders may incur two types of costs: (1) transaction costs, including sales charges (loads), redemption fees, and exchange fees; and (2) ongoing costs, including management fees, 12b-1 distribution and service fees, non-12b-1 service fees, and other Fund expenses. This example is intended to help you understand your ongoing costs (in dollars) of investing in a Fund and to compare these costs with the ongoing costs of investing in other mutual funds. Note that Firsthand Funds (“Trust”) does not charge transaction fees for 12b-1 distribution and service fees, though you may incur transaction fees if you purchase shares through a broker. The example on the following page is based on an investment of $1,000 invested at the beginning of the period and held for the entire period from January 1, 2011 through June 30, 2011. Actual Expenses—The section of the table at right entitled “Actual” provides information about actual account values and actual expenses. You may use this information, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the section entitled “Actual” under the heading “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. If your account is an IRA or other tax-qualified savings plan, your expenses may also have included a $10 annual fee. In either case, the amount of any fee paid through your account would increase the estimate of expenses you paid during the period and decrease your ending account value. Hypothetical Example for Comparison Purposes—The section of the table at right entitled “Hypothetical” provides information about hypothetical account values and hypothetical expenses based on a Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate your actual ending account balance or the expenses you paid for the period. However, you may use this information to compare the ongoing costs of investing in the Trust to other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. As in the case of the actual expense example, if your account is subject to an IRA fee, the amount of the fee paid through your account would increase the hypothetical expenses you would have paid during the period and decrease the hypothetical ending account value. Please note that the expenses shown in the table at right are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees, or exchange fees. Therefore, the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. The examples also assume all dividends and distributions have been reinvested. 6 2011 Semi-Annual Report FIRSTHAND TECHNOLOGY LEADERS FUND BEGINNING ACCOUNT VALUE 1/1/11 ENDING ACCOUNT VALUE 6/30/11 EXPENSES PAID DURING PERIOD* 1/1/11 - 6/30/11 ANNUALIZED EXPENSE RATIO Actual 1.85% Hypothetical** 1.85% FIRSTHAND TECHNOLOGY OPPORTUNITIES FUND BEGINNING ACCOUNT VALUE 1/1/11 ENDING ACCOUNT VALUE 6/30/11 EXPENSES PAID DURING PERIOD* 1/1/11 - 6/30/11 ANNUALIZED EXPENSE RATIO Actual 1.85% Hypothetical** 1.85% FIRSTHAND ALTERNATIVE ENERGY FUND BEGINNING ACCOUNT VALUE 1/1/11 ENDING ACCOUNT VALUE 6/30/11 EXPENSES PAID DURING PERIOD* 1/1/11 - 6/30/11 ANNUALIZED EXPENSE RATIO Actual 1.98% Hypothetical** 1.98% * Expenses are calculated by multiplying the Fund’s annualized expense ratio listed above by the average account value over the period and multiplying that number by 181/365 (to reflect the one-half year period). ** 5% return per year before expenses. The expenses shown in the table do not reflect any fees that may be charged to you by brokers, financial intermediaries, or other financial institutions. www.firsthandfunds.com 7 FIRSTHAND TECHNOLOGY LEADERS FUND Portfolio of Investments, June 30, 2011 (unaudited) SHARES MARKET VALUE COMMON STOCKS — 44.8% ($13,640,180) Advanced Materials — 2.4% ($726,000) Corning, Inc. $ Communications Equipment — 5.7% ($1,748,050) Nokia OYJ - SP ADR QUALCOMM, Inc. Telefonaktiebolaget Ericsson LM - SP ADR Computer — 7.3% ($2,210,185) Apple, Inc. * Hewlett-Packard Co. Internet — 2.5% ($759,570) Google, Inc., Class A * Networking — 2.1% ($624,400) Cisco Systems, Inc. Other Electronics — 2.3% ($702,500) LG Display Co., Ltd. - ADR Renewable Energy — 1.9% ($590,250) Suntech Power Holdings Co., Ltd. - ADR * Semiconductor Equipment — 2.5% ($759,900) Applied Materials, Inc. SHARES/ CONTRACTS MARKET VALUE ASML Holding N.V. $ Semiconductors — 9.3% ($2,835,125) Intel Corp. Micron Technology, Inc. * NVIDIA Corp. * SanDisk Corp. * Software — 8.8% ($2,684,200) Microsoft Corp. Oracle Corp. Symantec Corp. * PURCHASED OPTIONS — 0.8% ($236,625) Other — 0.8% ($236,000) Powershares QQQ Trust Series Put Options, Expiring September 2011, Strike Price $55.00 Semiconductors — 0.0% ($625) ARM Holdings PLC - SP ADR Put Option, Expiring July 2011, Strike Price $20.00 Total Investments (Cost $12,766,347) — 45.6% Other assets in excess of liabilities — 54.4% NET ASSETS — 100.0% $ * Non-income producing security. ADR American Depositary Receipt SPADR Sponsored American Depositary Receipt see accompanying notes to financial statements 8 2011 Semi-Annual Report FIRSTHAND TECHNOLOGY OPPORTUNITIES FUND Portfolio of Investments, June 30, 2011 (unaudited) SHARES MARKET VALUE COMMON STOCKS — 79.3% ($99,114,546) Battery — 0.5% ($585,200) A123 Systems, Inc.* $ Business Services — 0.5% ($643,200) Digital River, Inc.* Communications — 3.5% ($4,312,800) Equinix, Inc.* Rackspace Hosting, Inc.* Communications Equipment — 5.4% ($6,754,500) Ciena Corp.* QUALCOMM, Inc. Telefonaktiebolaget Ericsson LM - SP ADR Computer — 2.7% ($3,356,700) Apple, Inc.* Consumer Electronics — 2.2% ($2,773,386) Shutterfly, Inc.* Data Processing/Management — 0.7% ($889,000) CommVault Systems, Inc.* Electronics Manufacturing Services — 2.4% ($3,035,000) Fabrinet* Internet — 23.4% ($29,286,217) Akamai Technologies, Inc.* Baidu, Inc. - SP ADR (1)* comScore, Inc.* Ctrip.com International Ltd. - ADR* SHARES MARKET VALUE E-Commerce China Dangdang, Inc. - SP ADR* $ Giant Interactive Group, Inc. - ADR Google, Inc., Class A* LivePerson, Inc.* Mail.ru Group Ltd. - GDR* SINA Corp.* Tencent Holdings Ltd. VistaPrint NV* Networking — 3.8% ($4,797,150) Cisco Systems, Inc. F5 Networks, Inc.* Riverbed Technology, Inc.* Semiconductor Equipment — 5.9% ($7,372,800) Varian Semiconductor Equipment Associates, Inc.* Semiconductors — 19.5% ($24,345,631) ARM Holdings, PLC - SP ADR (1) Cavium Networks, Inc. (1)* Marvell Technology Group Ltd.* National Semiconductor Corp. NVIDIA Corp.* SanDisk Corp.* Skyworks Solutions, Inc.* Software — 8.8% ($10,962,962) Ariba, Inc.* Fortinet, Inc. (1)* Microsoft Corp. see accompanying notes to financial statements www.firsthandfunds.com 9 FIRSTHAND TECHNOLOGY OPPORTUNITIES FUND - continued Portfolio of Investments, June 30, 2011 (unaudited) SHARES/ CONTRACTS MARKET VALUE NetSuite, Inc.* $ NICE-Systems Ltd. - ADR* VeriSign, Inc. VMware, Inc., Class A* EXCHANGE-TRADED NOTE — 1.0% ($1,268,400) Other — 1.0% ($1,268,400) iPath S&P hort-Term Futures ETN* PURCHASED OPTIONS — 0.3% ($357,000) Internet — 0.1% ($99,000) Baidu, Inc. - SP ADR Put Option, Expiring September 2011, Strike Price $115.00 CONTRACTS MARKET
